PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by Claimant and Respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. Claimant owns property located on the south side of County Route 6 in Red Jacket, Mingo County, West Virginia.
2. Respondent is responsible for the maintenance of County Route 6 in Mingo County.
3. Claimant alleges that Respondent’s maintenance ofthe drainage structures along County Route 6 has caused flooding and damage to her property.
4. Under the facts and circumstances of this claim, for the purpose of settlement, Respondent does not dispute the allegations contained in paragraph 3.
5. Claimant and Respondent agree that an award of $80,000.00 is a fair and reasonable amount to settle this claim.
The Court has reviewed the facts of the claim and finds that the amount of the damages agreed to by the parties is fair and reasonable. Thus, the Court is of the opinion to and does make an award in the amount of $80,000.00.
Award of $80,000.00.